Name: 95/420/EC: Commission Decision of 19 July 1995 amending Decision 82/43/EEC relating to the setting up of an Advisory Committee on Equal Opportunities for Women and Men
 Type: Decision
 Subject Matter: social affairs;  EU institutions and European civil service;  rights and freedoms;  information and information processing
 Date Published: 1995-10-17

 Avis juridique important|31995D042095/420/EC: Commission Decision of 19 July 1995 amending Decision 82/43/EEC relating to the setting up of an Advisory Committee on Equal Opportunities for Women and Men Official Journal L 249 , 17/10/1995 P. 0043 - 0046COMMISSION DECISION of 19 July 1995 amending Decision 82/43/EEC relating to the setting up of an Advisory Committee on Equal Opportunities for Women and Men (95/420/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the constant improvement of living and working conditions and the harmonious development of economies constitute objectives of the European Economic Community; Whereas the Heads of State and Government, meeting within the European Council on 10 and 11 December 1994, emphasized that equality of opportunity for women and men, together with the fight against unemployment, is a paramount task of the European Union and its Member States; Whereas equality between women and men is essential to human dignity and democracy, and constitutes a fundamental principle of Community law, of the constitutions and laws of the Member States, and of international and European conventions; Whereas the application in practice of the principle of equal treatment for women and men must be encouraged by improved cooperation and exchanges of views and experience between those bodies which have special responsibility in the Member States for promoting equality of opportunity, the social partners and the Commission; Whereas the full implementation in practice of the six Directives, two recommendations and nine resolutions adopted by the Council in the field of equal opportunities (1) can be speeded up considerably with the assistance of national bodies having a network of specialized information at their disposal; Whereas the preparation, implementation and monitoring of the Community's activities to promote equal opportunities require close cooperation with specialized bodies in the Member States and with the social partners, thereby necessitating an institutional framework for the purpose of regular consultation with those parties; Whereas the Advisory Committee on Equal Opportunities for Women and Men, established by Commission Decision 82/43/EEC of 9 December 1981 (1), has made a significant contribution to the Community's activities in this field, particularly in terms of following up successive Community action programmes both through its opinions and through its cooperation, on a partnership basis, with the Commission; Whereas the composition and terms of reference of the Committee have to be adapted to take account of current and future developments with a view to promoting equal opportunities, as outlined in the Commission communication of 19 July 1995 proposing a new medium-term action programme in this connection; whereas it is therefore necessary to amend Decision 82/43/EEC, HAS DECIDED AS FOLLOWS: Article 1 Decision 82/43/EEC is hereby amended as follows: 1. Articles 2 and 3 are replaced by the following text: 'Article 2 1. The Committee shall assist the Commission in formulating and implementing the Community's activities aimed at promoting equal opportunities for women and men, and shall foster ongoing exchanges of relevant experience, policies and practices between the Member States and the various parties involved. 2. To achieve the aims referred to in paragraph 1 above, the Committee shall: (a) assist the Commission in the development of instruments for monitoring, evaluating and disseminating the results of measures taken at Union level to promote equal opportunities; (b) contribute to the implementation of Community action programmes in the field, mainly by analysing the results and suggesting improvements to the measures taken; (c) contribute, through its opinion, to the preparation of the Commission's annual report on progress made towards achieving equality of opportunity for women and men; (d) encourage exchanges of information on measures taken at all levels to promote equal opportunities and, where appropriate, put forward proposals for possible follow-up action; (e) deliver opinions or submit reports to the Commission, either at the latter's request or on its own initiative, on any matter of relevance to the promotion of equal opportunities in the Community. 3. Procedures for the circulation of the Committee's opinions and reports shall be determined in agreement with the Commission. They may be published as an annex to the Commission's annual report on equal opportunities for women and men. Article 3 1. The Committee shall comprise 40 members, i.e.: (a) one representative per Member State from ministries or government departments responsible for promoting equal opportunities; the representative shall be designated by the Government of each Member State; (b) one representative per Member State from national committees or bodies set up by official decision, having specific responsibility for equal opportunities between women and men through representation of the sectors concerned. Where there are several committees or bodies dealing with these matters in a Member State, the Commission shall determine which body, by its objectives, structure, representativeness and degree of independence, is best qualified to be represented on the Committee. Any country without such committees shall be represented by members of bodies deemed by the Commission to perform analogous duties; the representative shall be appointed by the Commission, acting on a proposal from the relevant national committee or body; (c) - five members representing employers' organizations at Community level; - five members representing workers' organizations at Community level. The representatives shall be appointed by the Commission, acting on a proposal from the social partners at Community level. 2. Two representatives of the European Women's Lobby shall attend meetings of the Committee as observers. 3. Representatives of international and professional organizations and other associations making duly substantiated requests to the Commission may be given observer status.` 2. Article 6 is replaced by the following text: 'Article 6 The Committee shall elect a chairperson, with a one-year term of office, from among its members. Election shall be by a majority of two-thirds of the members present; a minimum of half the total votes in favour shall, nevertheless, be required. Two vice-chairpersons shall be elected by the same majority and under the same conditions. They shall be required to stand in for the chairperson in the absence of the latter. The chairperson and vice-chairpersons must belong to different Member States. They shall constitute the Bureau of the Committee, which shall meet before each meeting of the Committee. The Commission shall organize the work of the Committee in close cooperation with the chairperson. The draft agenda for meetings of the Committee shall be set by the Commission in agreement with the chairperson. The Secretariat of the Committee shall be provided by the Commission's Equal Opportunities Unit. The minutes of the Committee's meetings shall be drawn up by the Commission and submitted to the Committee for approval.` 3. A third paragraph is added to Article 8 as follows: '3. One or more members of the Committee may participate as observers in the activities of other advisory committees of the Commission, and shall inform the Committee accordingly.` 4. Articles 10 and 11 are replaced by the following text: 'Article 10 The Committee shall be convened by the Commission and shall meet on its premises. It shall meet at least twice a year. Article 11 The Committee's deliberations deal with the requests for opinion presented by the Commission or with the opinions which the Committee delivers on its own initiative. They are not followed by a vote. The Commission, when requesting the Committee's opinion, may set a deadline within which the opinion should be delivered. The views expressed by the different categories represented in the Committee are recorded in the minutes, which are transmitted to the Commission. Where the opinion requested has been agreed unanimously by the Committee, it will draft common conclusions which are annexed to the minutes.` Article 2 This Decision shall take effect on 1 January 1996. Done at Brussels, 19 July 1995. For the Commission PÃ ¡draig FLYNN Member of the Commission